HUNT, Circuit Judge
(Concurring). I concur in the result announced in the opinion by Judge MORROW. While I believe the appellate court in the exercise of a discretion has the power to decide that the bill, which is in the nature of a bill of review or motion for rehearing upon the ground of newly discovered evidence, may be filed, yet it is proper practice for such court to go no further than to hold that a sufficient showing is made to> warrant it in granting to petitioner permission to apply to the District Court for leave to file the bill or motion. Watson v. Stevens, 53 Fed. 31, 3 C. C. A. 411; Board of Councilmen v. Bank (C. C.) 120 Fed. 165; In re Gamewell Fire Alarm Co., 73 Fed. 908, 20 C. C. A. 111.
The fact that, as affects the present matter, the District Judge has expressed an opinion upon tire merits of the showing made by petitioner would seem to appeal to this court for a final determination of the question of the right to file the bill. But, on the other hand, as the opinion of the District Court was prematurely formed, it may be well assumed that, when pronerly brought before that court, the matter will have the same consideration it would be entitled to if initially presented.